Exhibit 10.21

Standard Retainer/Meeting Fee Arrangement for Non-Employee Directors

Effective October 19, 2006, Owens Corning’s Compensation Committee amended the
standard retainer/meeting fee arrangement for non-employee directors to provide
as follows:

 

  - Non-employee directors receive an annual board retainer of $125,000.
Effective January 1, 2007, the annual board retainer will be provided in the
form of 50% cash and 50% in restricted shares of Owens Corning common stock
valued as of the first trading day of the year.

 

  - The Chair of the Audit Committee receives an additional annual retainer of
$15,000, and the Chairs of all other board committees receive an additional
annual retainer of $10,000.

 

  - Directors receive meeting fees of $1,500 per meeting for attendance at each
Board meeting, at each Committee meeting of which the director is a member, and
at each other function which the director is requested by Owens Corning to
attend.

 

  - Each new director is eligible for a grant of 6,000 restricted shares of
Owens Corning common stock upon initial election or appointment to the Board.

For periods prior to October 19, 2006, director compensation provided for an
annual board retainer of $100,000, an annual retainer of $7,500 for Committee
Chairs, and meeting fees of $1,500 per meeting for attendance at each Committee
meeting of which the director was a member and at each other function which the
director was requested by Owens Corning to attend.